Nicor Gas Company Form 10-Q Exhibit 12.01 Nicor Gas Company Computation of Consolidated Ratio of Earnings to Fixed Charges (thousands) Three Twelve months ended months ended September30 September30 Year Ended December 31 2009 2009 2008 2007 2006 2005 2004 Earnings available to cover fixed charges: Net income $ 6,933 $ 67,973 $ 59,569 $ 66,277 $ 58,656 $ 53,476 $ 62,106 Add: Income tax expense 4,207 38,310 30,991 34,197 27,814 26,128 33,108 Fixed charges 8,913 35,700 38,246 41,000 45,041 43,203 37,555 Allowance for funds used during construction and other (15 ) (74 ) (62 ) (182 ) (614 ) (1,038 ) (363 ) $ 20,038 $ 141,909 $ 128,744 $ 141,292 $ 130,897 $ 121,769 $ 132,406 Fixed charges: Interest on debt $ 8,417 $ 33,487 $ 35,204 $ 37,515 $ 37,665 $ 36,487 $ 35,606 Other interest charges and amortization of debt discount, premium, and expense, net 496 * 2,213 * 3,042 * 3,485 * 7,376 6,716 1,949 $ 8,913 $ 35,700 $ 38,246 $ 41,000 $ 45,041 $ 43,203 $ 37,555 Ratio of earnings to fixed charges 2.25 3.98 3.37 3.45 2.91 2.82 3.53 *The Company began accruing interest expense for uncertain tax positionson January 1, 2007. Accordingly, for 2007 and going forward, the interest included in Fixed charges is only the interest on third party indebtedness. Any interest expense accrued on uncertain tax positions is excluded from the calculation of Earnings. Prior years' calculations were not changed.
